DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Here the term, “means for restricting” as recited in Claim 26 appears to be a specific attempt to invoke the protections of 35 USC 112, sixth paragraph. However, as noted below there is significant concerns over what such a “means” entails.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 26-28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 26, Applicant recites the limitation “means for restricting axial movement of the syringe after the syringe has been loaded into the syringe carrier, the means being located at a distal end of the elongate body”. However, to the extent that such a “means” is not specifically discussed in the specification, nor is the function of “restricting” found in the specification the metes and bounds of this claim remain unclear. The remarks found accompanying the 24 March 2022 amendment link the “means” to the “distal supporting collar 49” whereby, at least in some embodiments, the “distal supporting collar” “is in contact with the proximal side of the radially extending flange 35 of the syringe 30 and provides further support for the fragile syringe 30…” While such a structure could reasonably considered a “means” for “restricting axial movement of the syringe after the syringe has been loaded…” as claimed, the specification itself does not clearly map the claimed function to the structure identified in Applicant’s remarks. This is further complicated, inasmuch, that the claims are “substantially copied from U.S. Patent Application No. 16/353,282” – whereby it is established law that claims should be interpreted in light of the specification of the application from which the claims are copied, see Agilent Technologies Inc. v. Affymetric, Inc. 567, F.3d 1366, 1375 (Fed. Cir. 2009). While determination of a potential interference has not yet been determined, consideration of the intent of the instant claim amendments, which do not directly map from the instant specification, must be considered.
Looking at the specification of the 16/353,282 application there do not appear to be any “means” which comprise a distal (RE: proximal as it applies to the ‘282 nomenclature) supporting collar which contacts the proximal (RE: distal in accordance with ‘282) side of the radial extending flange. The claims are generally understood (see ‘282 Remarks and Arguments filed 13 October 2021) to reference the 6th embodiment (Fig. 24-28), where the finger flange (2.3) is illustrated spaced apart from the proximal end collar of the carrier body (1.2 – see circa 1.16). However, Examiner does express some concerns over whether the 6th embodiment supports “an elongate body comprising one or more projections extending radially inward from a distal end of the elongate body, the distal end of the elongate body being configured to flex radially outward as a rigid needle shield of a syringe is slid distally along the one or more projections as the syringe is loaded into the syringe carrier” [emphasis added]. Specifically, the 6th embodiment does not appear to support a “slid distally” method of assembling the syringe within the carrier, rather the “sixth exemplary embodiment” is described as having two radially open clamps (1.15, 1.16) which are understood to accommodate the syringe in a lateral insertion procedure – not a “slid distally” (i.e. longitudinal) insertion procedure (see Par. 97 – which recites “[t]he syringe 2, with RNS 4 attached to the needle 3, may be loaded into the syringe carrier 1 by pressing the barrel 2.1 against the clamps 1.15, 1.16, causing the clamps 1.15, 1.16 to deflect and widen with the longitudinal slot in the body 1.1…”) [emphasis added]. The specification of the ‘282 application (like the instant specification) lacks express import of the claimed “means” or recitation of the function “restrict axial movement” – however Examiner must interpret the “means” in a manner as afforded by the current record (see ‘282 Remarks and Arguments filed 13 October 2021) as a “clamp” which can be deflected upon pressing of the syringe thereagainst followed by returning to a non-deflected position to “retain the syringe 2 in the syringe carrier”. However, given the lack of clear import of the terminology in the specification it becomes difficult, if not impossible, for Examiner to determine that the “equivalents” of such a “means” might be and whether an equivalents means must also have “lateral deflection” or if a wholly circumferential collar like that described in Applicant’s instant application might likewise be considered an “equivalent means” to “restrict axial movement” inasmuch as it does in fact perform the function of “restrict axial movement” and the ‘282 application has not clearly linked this function to 1.16 (but rather uses the broader “adapted to retain the syringe 2 when in the syringe carrier 1). Looking at the ‘282 specification it is not immediately clear how element 1.16 restricts “axial movement” of the syringe, inasmuch as the interior of 1.16 is featureless (in contrast to the projection 1.14 that forms the interior of the second clamp 1.15 which is otherwise previously claimed).
To this extent, Examiner will attempt to interpret the instant claim with the broadest reasonable interpretation in terms of prior art, however Examiner is unable to conclude whether or not Applicant’s instant invention possesses a “means” to “restrict axial movement” at its distal end in accordance with the interpretation consistent with the ‘282 application.
Regarding Claim 27, Applicant recites “a clamp configured to apply a radially inward force to the syringe to restrict axial movement of the syringe after the syringe has been loaded into the syringe carrier”. However, the term “clamp” is never recited in the instant specification. It is not immediately clear what such a “clamp” structure would be, when said “clamp” is understood to be distinctive from “the one or more projections extending radially inward from a proximal end of then elongate body” wherein the projections, in association with the proximal end of the elongate body appear to define the only singular structure in Applicant’s detailed disclosure which could be considered a “clamp”. As noted above, given Applicant’s clear intent to provoke an interference substantial concerns are present whether the instant claim limitations should be interpreted in a manner constrained to Applicant’s instant application or should be afforded the interpretation of record in the reference ‘282 application. As noted above, the ‘282 application claims are purported to be exclusively directed toward the sixth embodiment (Fig. 24-28 – see ‘282 Remarks and Arguments filed 13 October 2021). The above noted issues as to whether such a sixth embodiment supports the limitation “slid distally” notwithstanding, the sixth embodiment defines two distinctive “clamp” structures a first clamp structure (1.15) understood to pertain to the claimed flexible end of the syringe comprising the projections as well as a second clamp structure (1.16) which while not explicitly disclosed as restricting “axial movement” of the syringe in the ‘282 specification (note Par. 97 wherein only the projections/shoulder sections (1.4) of the first clamp are purported to prevent the syringe “from moving axially relative to the syringe carrier”, whereas the second clamp (1.15) is linked to the broader “retain the syringe 2 in the syringe carrier 1” which would be understood to encompass lateral/radial restrain of the syringe to resist the syringe from moving radially back past the open lateral side of the C-shaped “clamp”. While Applicant’s remarks/arguments seek to link the “clamp” to the “c-shaped holder wall” such an interpretation is held to require impermissible double claiming of the same structure where such an interpretation of the claim would appear to be inconsistent with the interpretation of record in association with the ‘282 reference application. As noted above, see Agilent Technologies Inc. v. Affymetric, Inc. 567, F.3d 1366, 1375 (Fed. Cir. 2009).



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 26-28 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 26-28, given the above noted issues under 35 USC 112, second paragraph, it has been deemed that the instant specification is insufficient to demonstrate original possession of the instantly claimed “clamp” and “means for restricting axial movement of the syringe” as deemed to be interpreted in light of the reference application from which the instant claims are copied.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 26 is/are is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 3,076,455 (“McConaughey”).
Regarding Claim 26, Examiner first notes that the claimed invention is directed toward a syringe carrier, alone, whereby recitation to the syringe (and its rigid needle shield) is wholly functional and merely describes a general apparatus (of no specific particular construction/size/geometry) that the carrier must be capable of interacting with in the claimed manner.
McConaughey discloses a syringe carrier (Fig. 1 or Fig. 9) comprising:
An elongate body (10) comprising a plurality of projections (see e.g. 16 – see also Col. 6, Ln. 14-21 which immediately envisages embodiments with a plurality of such beads 16, see also Clm. 4; see also 16, 44 as it applies to Fig. 9), the proximal end of the elongate body being configured to flex radially outward (see Col. 3, Ln. 60-69 – RE: “the walls must be springy enough to permit the cartridge to be pressed laterally into the holder without difficulty or damage to the cartridge…”) as the syringe is loaded into the syringe carrier, the proximal end of the elongate body being configured to rebound radially inward when the syringe is received therein (NOTE: “springy”); and
Means for restricting axial movement of the syringe after the syringe has been loaded into the syringe carrier (see the open circular art at 40 which employs an inherent resiliency and has therefore been deemed to be a “clamp” of the type defined in the ‘282 reference application specification).
In the instant case McConaughey fails to explicitly discuss an act of sliding a syringe within the carrier. However, Examiner again notes that the instant claims are directed toward an article of manufacture, not the method of its use, whereby infringement must be considered by the capability of the invention to act in a manner when paired with a particular of syringe of ANY suitable design or construction. Such a design would include a syringe having a rigid needle shield, wherein a gap presents between the shield and a shoulder of the syringe, and the diameter of the rigid needle shield is sufficiently similar to the diameter of the projection(s) to permit the rigid needle shield to slide therepast with only nominal interference such that the “springy” nature of the carrier permits deflection thereabout when the syringe is slid in the claimed manner.
As such, McConaughey is configured such that a suitably constructed syringe/shield combination (said combination not being positively required) is slid proximally along the plurality of projections as the syringe is loaded into the syringe carrier, the proximal end of the elongate body will rebound radially inward when a distal end of the rigid needle shield has moved proximal to the plurality of projections, and the plurality of projections will be disposed in a gap between a barrel of the syringe and the rigid needle shield when the distal end of the rigid needle shield has moved proximal to the plurality of projections. As such, the instant Claim 26 cannot be held to define and distinguish over the prior art.





Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26-28 is/are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. Publication No. 2019/0201629 (“Hourmand”).
Regarding Claims 26-28, to the extent that Applicant’s instant claims are indicated to be directly copied from the 16/353,282 application there presents an unrebutted presumption that the specification of Hourmand sufficiently describes the structure recited in the instant claims (see particularly the 6th Embodiment – Fig. 24-28).
To the extent that it is unclear whether the disclosed embodiment (Fig. 24-28) specifically supports the limitation “a syringe is slid proximally [RE: distal as it applies to Hourmand] along the plurality of projections”, the following rejection is presented.
Regarding Claim 26, Hourmand discloses (see Fig. 24-28) a syringe carrier comprising:
An elongate body (1, 1.1) comprising a plurality (Par. 125 – note the use of the plural “shoulder sections” as well as “the number of… shoulder sections 1.4… may be varied” extending radially inward from a proximal end of the elongate body (see Fig. 27), the proximal end of the elongate body being configured to flex radially outward as a rigid needle shield (4) of a syringe (2) is inserted and located into the syringe carrier (Par. 97), the proximal end of the elongate body being configured to rebound radially inward when a distal end of the rigid needle shield is indexed proximally to the plurality of projections (Par. 97), and the plurality of projections being configured to be disposed in an gap between a barrel of the syringe and the rigid needle shield when the distal end of the needle shield is indexed proximal to the plurality of projections (see Fig. 25); and
A clamp/means (1.16) for restricting movement of the syringe after the syringe has been loaded into the syringe carrier, the means being located at a distal end.
To the extent it is unclear whether the illustrated configuration (Fig. 24-28) is permitted to index a syringe by sliding the syringe in a proximal (RE: distal as it applies to Hourmand) direction to cause the rebounding, whereby Hourmand instead recites “[t]he syringe with RNS 4 attached to the needle 3, may be loaded into the syringe carrier 1 by pressuring the barrel 2.1 against the clamps 1.15, 1.16 to deflect and widen the longitudinal slot” which appears to suggest radial loading instead of axial sliding the following is presented.
First, Examiner notes while Hourmand does not appear to explicitly suggest loading the syringe in such a manner, the instant claim only seeks to functionally limit how the claimed device COULD work, not how it explicitly must be used (i.e. the instant claims are directed toward an article of manufacture, not a method of its use). As such, Examiner submits that given the flexibility of 1.16 and 1.15 it is logical that the syringe (2) COULD be inserted from the distal (RE: proximal) end (circa 1.16) and then axially slid into engagement as illustrated in Fig. 24 (were the ordinary artisan so inclined to use the syringe in such a manner).
Furthermore, Examiner notes that the syringe, per se, is not positively required by Claim 26 – only the carrier itself. As such, in the event that the specific syringe (2) has dimensions which would only permit radial/lateral insertion of the syringe into the carrier, there is no limitation which limits the use of the carrier (1, 1.1) to ONLY the illustrated syringe. Examiner submits that the specific carrier of Hourmand is broadly configured to index with ANY syringe (of both known and hypothetical dimensions), whereby the carrier (without modification thereto) is capable of receipt of any syringe in the manner described so long as the diameters of the RNS do not exceed the flexing capacity of the clamps.
Furthermore, presuming, arguendo, that the claim does denote a specific structure not found with respect to Fig. 24-28 of Hourmand which would permit longitudinal axial insertion (as opposed to only radial insertion), it is noted that in other embodiments (see Fig. 29-33) an extremely similar construction is provided which is configured for longitudinal axial sliding of the syringe to index it within the carrier (see Par. 103). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to perform any necessary modifications to the flexibility and/or diameter of the clamps of Hourmand to permit BOTH longitudinal AND radial insertion (in association with both the sixth and seventh embodiments of Hourmand) in order to allow the carrier (see Fig. 24-28) to be index with either the longitudinal or radial insertion method thereby ensuring that a user can use either method and will not accidentally damage the syringe or the carrier by attempting to perform the improper method of insertion.
Regarding Claims 27 and 28, Hourmand discloses (see Fig. 24-28) a syringe carrier assembly comprising:
	A syringe (2); and
	A syringe carrier comprising an elongate body (1, 1.1) comprising a plurality (Par. 125 – note the use of the plural “shoulder sections” as well as “the number of… shoulder sections 1.4… may be varied” extending radially inward from a proximal end of the elongate body (see Fig. 27), the proximal end of the elongate body being configured to flex radially outward as a rigid needle shield (4) of a syringe (2) is inserted and located into the syringe carrier (Par. 97), the proximal end of the elongate body being configured to rebound radially inward when a distal end of the rigid needle shield is indexed proximally to the plurality of projections (Par. 97), and the plurality of projections being configured to be disposed in an gap between a barrel of the syringe and the rigid needle shield when the distal end of the needle shield is indexed proximal to the plurality of projections (see Fig. 25); and
A clamp/means (1.16) provided as part of the syringe carrier for restricting movement of the syringe after the syringe has been loaded into the syringe carrier, the means being located at a distal end.
To the extent it is unclear whether the illustrated configuration (Fig. 24-28) is permitted to index a syringe by sliding the syringe in a proximal (RE: distal as it applies to Hourmand) direction to cause the rebounding, whereby Hourmand instead recites “[t]he syringe with RNS 4 attached to the needle 3, may be loaded into the syringe carrier 1 by pressuring the barrel 2.1 against the clamps 1.15, 1.16 to deflect and widen the longitudinal slot” which appears to suggest radial loading instead of axial sliding the following is presented.
First, Examiner notes while Hourmand does not appear to explicitly suggest loading the syringe in such a manner, the instant claim only seeks to functionally limit how the claimed device COULD work, not how it explicitly must be used (i.e. the instant claims are directed toward an article of manufacture, not a method of its use). As such, Examiner submits that given the flexibility of 1.16 and 1.15 it is logical that the syringe (2) COULD be inserted from the distal (RE: proximal) end (circa 1.16) and then axially slid into engagement as illustrated in Fig. 24 (were the ordinary artisan so inclined to use the syringe in such a manner).
Furthermore, presuming, arguendo, that the claim does denote a specific structure not found with respect to Fig. 24-28 of Hourmand which would permit longitudinal axial insertion (as opposed to only radial insertion), it is noted that in other embodiments (see Fig. 29-33) an extremely similar construction is provided which is configured for longitudinal axial sliding of the syringe to index it within the carrier (see Par. 103). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to perform any necessary modifications to the flexibility and/or diameter of the clamps of Hourmand to permit BOTH longitudinal AND radial insertion (in association with both the sixth and seventh embodiments of Hourmand) in order to allow the carrier (see Fig. 24-28) to be index with either the longitudinal or radial insertion method thereby ensuring that a user can use either method and will not accidentally damage the syringe or the carrier by attempting to perform the improper method of insertion.

Claim(s) 26-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,997,422 (“Chow”) in view of U.S. Publication No. 2006/0036216 (“Rimlinger”) and U.S. Publication No. 2010/0152655 (“Stamp”).
Regarding Claim 26-28, Chow discloses a syringe carrier assembly comprising:
A syringe (see generally 10 – but consider specific application of the syringe to the carrier shown in Fig. 2 which lacks the “penetrable membrane” 38 which the device “may” employ, but is shown absent in Fig. 2 demonstrating it to be an optional, non-essential feature);
And a syringe carrier (2) comprising an elongate body (32) comprising a projection (34) extending radially inward from a proximal end of the elongate body, the proximal end of the elongate body being configured to flex radially outward (Col. 2, Ln. 26-40), the proximal end of the elongate body being configured to rebound radially inward (RE: “resilient forces”); and
A clamp/means (54, 40 in combination) provided as part of the syringe carrier for restricting axial movement of the syringe after the syringe has been loaded into the syringe carrier, the means being located at a distal end of the elongate body.
Chow discloses the invention substantially as claimed except that the projection (34) comprises a “plurality” of projections and the syringe comprises a “rigid needle shield”.
However, Rimlinger discloses a related syringe carrier/shield system (Fig. 3) which is likewise configured to slide over an entrained syringe (2) in a manner similar to that described by Chow, wherein the carrier of Rimlinger (like that of Chow), allows the carrier to assume an extended position (Fig. 9) which extends past the needle of the syringe. Rimlinger discloses that in a pre-use configuration (see Fig. 1) the syringe might include a cap/shield (19) to protect the needle (both in terms of sterility as well as avoiding accidental needle sticks), wherein the distal end of the carrier has a plurality of flexible protrusions (58) that are sufficiently flexible to flex as needed (see Fig. 6A, 7).
Relatedly, Stamp discloses a similar syringe carrier/shield (Fig. 4) having a similar syringe having a similar rigid cap (17, Par. 76), the cap being provided to protect the needle in a pre-use configuration. Stamp discloses that it is known to include supporting projections (109) which support the syringe neck when it is advanced therein (Par. 79), however, Stamp discloses that one problem with prior art projections was the tendency for the projections to damage the needle when the needle is passed thereby, wherein the needle shield will serve to protect the needle (see Par. 76, 79). In order to permit the needle shield to pass cleanly therepast, Stamp provides the projection as a plurality of circular arc projections (109) which provide sufficient flexibility such that they may flex about the rigid needle shield when the syringe is slid forward with the projections resting within a gap between the syringe and the shield when fully inserted such that the cap can be removed (Par. 77-80).
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the syringe of Chow with a rigid needle shield in addition to the carrier, as disclosed by Rimlinger and Stamp, in order to protect the needle pre-use in terms of both sterility and accidental auto-innoculation as well as protect the needle from damage as the syringe is slid within the carrier.
 It would have been further obvious for a person having ordinary skill in the art at the time the invention was made to configure the collar (34) of Chow as a plurality of arcs which are sufficiently flexible so as to flex about the rigid needle shield, as disclosed by Stamp, in order to ensure that the projections do not impede the insertion of the syringe within the carrier.



    PNG
    media_image1.png
    431
    1005
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    257
    719
    media_image2.png
    Greyscale

Suppplemental Figures: Examiner’s Renderings of Chow – as modified above – to provide for obvious inclusion of a rigid needle shield to protect the needle, as well as provide the collar (34) as a plurality of inward projections to improve its flexibility and allow the projections of the collar to flexibly slip over the rigid needle shield as the syringe is slid forward to ready it for use.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2009/0012471 (“Harrison”) is also cited as it pertains to the instant claims with further consideration of any pertinent obvious modifications thereto in consideration of the Stamp reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/13/2022